 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 JASON KLEINWAKS (NYBN 5335013 / DCBN 1049058)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6
          San Francisco, California 94102-3495
 7        Telephone: (415) 436-6924
          FAX: (415) 436-7234
 8        jason.kleinwaks@usdoj.gov
 9 Attorneys for United States of America

10                                    UNITED STATES DISTRICT COURT
11                                 NORTHERN DISTRICT OF CALIFORNIA
12                                            SAN JOSE DIVISION
13
     UNITED STATES OF AMERICA,                        )   NO.: 5:20-mj-71170-MAG
14                                                    )
             Plaintiff,                               )   STIPULATION AND ORDER TO CONTINUE
15                                                    )   PRELIMINARY HEARING TO AUGUST 16, AND
        v.                                            )   TO EXCLUDE TIME FROM JUNE 4, 2021,
16                                                    )   THROUGH AUGUST 16, 2021, UNDER RULE 5.1
     LEOBARDO SOLORIO-QUEZADAS,                       )   AND THE SPEEDY TRIAL ACT [18 U.S.C. §
17                                                    )   3161(h)(7)(A) AND (h)(7)(B)(iv)]
             Defendant.                               )
18                                                    )
                                                      )
19                                                    )
                                                      )
20                                                    )
21

22           This case is presently set for a preliminary hearing on June 4, 2021. The United States and the

23 defendant hereby stipulate to the continuance of the preliminary hearing to August 16, 2021, to permit

24 defense counsel to continue to review materials previously provided by the government with the

25 defendant and to continue to discuss how to proceed with the defense. The parties further stipulate that

26 the time from June 4, 2021 through and including August 16, 2021, should be excluded from the period

27 of time within which to conduct a preliminary hearing. The parties further stipulate that the time from

28 June 4, 2021 through and including August 16, 2021, should be excluded from the period of time within

                                                          1
 1 which the defendant’s trial must commence pursuant to the Speedy Trial Act because a failure to do so

 2 would unreasonably deny the defendant the reasonable time necessary for effective preparation.

 3 Furthermore, the parties stipulate that the ends of justice served by granting the request outweigh the

 4 best interest of the public and the defendant in a speedy trial.

 5          Defendant Leobardo Solorio-Quezadas has been advised of this request and specifically consents

 6 to exclusion of time from June 4, 2021, through and including August 16, 2021, from the period of time

 7 within which to conduct a preliminary hearing in this matter.

 8                                                                Respectfully submitted,

 9
                                                                  STEPHANIE M. HINDS
10                                                                Acting United States Attorney

11

12 DATED: June 2, 2021                                                   /s/
                                                                  JASON KLEINWAKS
13                                                                Assistant United States Attorney
14
     DATED: June 2, 2021                                                /s/
15                                                                ARTURO HERNANDEZ-MELENDEZ
                                                                  Counsel for Leobardo Solorio-Quezadas
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                          2
 1                                                  ORDER

 2          Based upon the representations made in the parties’ stipulation above and for good cause shown,

 3 the Court makes the following findings:

 4          1. There is good cause for excluding time from June 4, 2021, through and including August 16,

 5 2021, under the Speedy Trial Act and from the period of time within which to conduct a preliminary

 6 hearing in this matter under Federal Rule of Criminal Procedure 5.1;

 7          2. The defendant has specifically consented to the exclusion of such periods;

 8          3. Failure to grant a continuance would unreasonably deny the defendant the reasonable time

 9 necessary for effective preparation, taking into account the exercise of due diligence; and

10          4. The ends of justice served by excluding the time from June 4, 2021, through and including

11 August 16, 2021, from computation under the Speedy Trial Act outweigh the best interests of the public

12 and the defendant in a speedy trial and in the prompt disposition of criminal cases.

13          Having made these findings,

14          IT IS HEREBY ORDERED that the time from June 4, 2021, through and including August 16,

15 2021, is excluded from the period of time within which to conduct a preliminary hearing. The Court

16 excludes the time from June 4, 2021, through and including August 16, 2021, from computation under

17 the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A) and 3161(h)(7)(B)(iv).

18
                                                                        ISTRIC
                                                                   TES D      TC
                          2nd day of June 2021.
19 IT IS SO ORDERED this ____
                                                                 TA
                                                                                      O
                                                             S




                                                                                       U




20
                                                           ED




                                                                                        RT




                                                                                    D
                                                                           RDERE
                                                       UNIT




21                                                                       OO
                                                                 IT IS S
                                                                                             R NIA




22

                                                                                 M. Ryu
                                                       NO




23                                                                        onna
                                                                  Judge D
                                                                                            FO




                                                        __________________________
                                                         RT




24
                                                                                          LI




                                                        HON.E RDONNA M. RYU
                                                             H




                                                                                        A




25                                                      UNITED  N STATES MAGISTRATE
                                                                                C   JUDGE
                                                                                   F
                                                                     D IS T IC T O
                                                                           R
26

27

28

                                                         1
